UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1098



BARINDER SINGH MARYA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A45-602-866)


Submitted:   July 20, 2005                 Decided:   August 11, 2005


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alfred L. Robertson, Jr., STEPHEN J. SHEEHY, III & ASSOCIATES,
Annandale, Virginia, for Petitioner. Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director,
Bryan S. Beier, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Barinder Singh Marya, a native and citizen of India,

seeks review of an order of the Board of Immigration Appeals

(Board) affirming without opinion the immigration judge’s decision

ordering Marya’s removal for having been convicted of a crime of

domestic violence under 8 U.S.C. § 1227(a)(2)(E)(i) (2000).             We

have reviewed the administrative record and conclude that the Board

and the immigration judge did not err in finding that Marya’s

conviction for assault and battery of a family member, in violation

of Virginia Code § 18.2-57.2 (Michie 2004), constituted a crime of

domestic violence under the immigration statutes and therefore made

Marya subject to removal.

           We also note that although Marya’s conviction was amended

to simple assault, Marya has not shown that the amendment was

related to or called into question the integrity of the merits of

his original conviction.        Thus, his original conviction may be

considered for immigration purposes.          Cf. Yanez-Popp v. INS, 998

F.2d 231, 235 (4th Cir. 1993) (“[U]nless a conviction is vacated on

its merits, a revoked state conviction is still a ‘conviction’ for

federal immigration purposes.”); see also In re Pickering, 23 I. &

N. Dec. 621, 624 (BIA 2003) (“If, however, a court vacates a

conviction for reasons unrelated to the merits of the underlying

criminal   proceedings,   the    respondent    remains   ‘convicted’   for




                                  - 2 -
immigration purposes.”).   No remand for further proceedings is

necessary.

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -